                                                                                     Case 5:18-cv-01005-JGB-KK Document 72 Filed 11/14/19 Page 1 of 2 Page ID #:3290



                                                                                             1

                                                                                             2

                                                                                             3

                                                                                             4

                                                                                             5

                                                                                             6

                                                                                             7

                                                                                             8

                                                                                             9

                                                                                            10
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                            11
                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                                                                                              EASTERN DIVISION
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                                 UNITED STATES OF AMERICA,               CASE NO. 5:18-CV-01005-JGB-KK
                                                                                            14
                                                                                                                 Plaintiff,              Hon. Jesus G. Bernal
                                                                                            15                                           Riverside, Courtroom 1
                                                                                                           v.
                                                                                            16                                           ORDER GRANTING
                                                                                                 CALIFORNIA STEM CELL                    DEFENDANTS’ UNOPPOSED EX
                                                                                            17   TREATMENT CENTER, INC., a               PARTE APPLICATION TO
                                                                                                 California corporation, CELL            CONTINUE HEARING ON
                                                                                            18   SURGICAL NETWORK                        PLAINTIFF’S MOTION FOR
                                                                                                 CORPORATION, a California               SUMMARY JUDGMENT,
                                                                                            19   corporation, and ELLIOT B. LANDER,      PLAINTIFF’S MOTION TO
                                                                                                 M.D., MARK BERMAN, M.D.,                STRIKE, AND DEFENDANTS’
                                                                                            20   individuals,                            FOUR DAUBERT MOTIONS
                                                                                            21                   Defendants.
                                                                                            22                                           Action Filed:   May 9, 2018
                                                                                                                                         Trial Date:     February 11, 2020
                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                                  ORDER GRANTING EX PARTE APPLICATION
                                                                                     Case 5:18-cv-01005-JGB-KK Document 72 Filed 11/14/19 Page 2 of 2 Page ID #:3291



                                                                                             1                                ORDER
                                                                                             2         IT IS HEREBY ORDERED, good cause appearing, that:
                                                                                             3         Defendants’ ex parte application (the “Application”) for an order continuing
                                                                                             4   the hearing on Plaintiff’s Motion for Summary Judgment (ECF Doc. 45),
                                                                                             5   Plaintiff’s Motion to Strike the Declaration of Elliot Lander, M.D. (ECF Doc. 63)
                                                                                             6   and Defendants’ four Daubert Motions (ECF Docs. 65-68) is granted.
                                                                                             7         The new hearing date for the above-referenced motions on file shall be
                                                                                             8   January 13, 2020 at 9:00 a.m.
                                                                                             9

                                                                                            10
                                                                                                 Dated: November 14, 2019
                                                                                            11                                               HON.
                                                                                                                                             HONN. JJESUS
                                                                                                                                                     ESUS G. BERNAL
                                                                                                                                                               BER RNAL
              2049 CENTURY PARK EAST, SUITE 2 100




                                                                                                                                             United
                                                                                                                                             Uniteed Stated
                                                                                                                                                     Stated District Court Judge
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                         1
                                                                                                                                     ORDER GRANTING EX PARTE APPLICATION
